Judgment unanimously affirmed, with costs, on the grounds: (1) Plaintiff has failed to prove title to the property (Miller v. Long Island Railroad Co., 71 N. Y. 380; Kennedy v. Mineola, H. & F. Traction Co., 77 App. Div. 484; note to Abbott’s Trial Evidence, p. 1373, citing Greenleaf v. B., F. & C. I. R. R. Co., 132 N. Y. 408; 141 id. 395); (2) the tax lease was not void; (3) conceding plaintiff’s claim that the property mentioned in the tax lease is unidentified with the property described in the complaint would leave the instrument from Lester to Stuyvesant Real Estate Company as an absolute grant, under which Stuyvesant Real Estate Company entered adversely to the title, with adverse possession for over twenty years; (4) the deed from O’Hare to plaintiff is void under section 260 of the Real Property Law. Present — Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ.